Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This action is a non-final office action in response to application 16/898,076. Claim(s) 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-2, 5-6, 11-12, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 11 recite an entity receiving passenger information for a flight trip, which, the entity will then receive updated information from the passenger’s information and then assign a flight for the passenger’s next leg. Independent Claim(s) 1 and 11 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions). Claim(s) 1 and 11 recites “receiving a transportation request, the transportation request include a starting location, Independent Claim(s) 1 and 11 are similar to an entity receiving a transportation request from a user. The entity will then receive an updated weight from the user traveling along the first leg of their request, which, the entity will then determine a flight for the user based on the updated weight of the passenger. The mere recitation of generic computer components (Claim 1: an aerial vehicle; and Claim 11: a processor, a memory, an aerial vehicle) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 11 recites the above abstract idea.

	Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of storing, holding, transporting, transmitting, allocating, and determining, information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: an aerial vehicle; and Claim 11: a processor, a memory, an aerial vehicle). Examiner, notes, that the aerial vehicle, processor, and memory, respectively, are recited so generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and a field-of-use. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 5-6 and 15-16: The various metrics of Dependent Claim(s) 5-6 and 15-16, merely narrows the previously recited abstract idea limitations. For the reasons Independent Claim(s) 1 and 11, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2 and 12: The additional limitation of “receiving,” and “updating,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 11. The load cell is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation(s) of “wherein receiving the updated payload data includes receiving the updated payload data associated with a ground transportation used for the first leg of the multimodal itinerary,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	The dependent claim(s) 2, 5-6, 12, and 15-16 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), Claim(s) 1-2, 5-6, 11-12, and 15-16 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and further in view of Chen et al. (US 2015/0279217).

	Regarding Claim 1, Shannon, teaches a method for planning a multimodal itinerary, the method comprising: 
Receiving a transportation request. (Column 19, Lines 39-43)(Shannon teaches a user is able to provide a request for a multi-modal mobility service request, which, can include VTOL’s)
The transportation request include a starting location, a final destination, and an estimated payload data. (Column 19, Lines 43-50)(Shannon teaches that a user’s trip request can include a desired starting and arrival destination (i.e., starting location and final destination) and the estimated weights of passengers and bags or other gear carried by the passenger) 

Assigning an aerial vehicle to a subsequent leg of the multimodal itinerary 

	But, Fokkelman in the analogous art of transmitting passenger baggage weights to an airport, teaches receiving, during a first leg of the multimodal itinerary, an updated payload data. (Column 6, Lines 35-44); (Column 7, Lines 4-17); and (Column 8, Lines 54-67)(Fokkelman teaches a vehicle carrying a passenger will be able to enter journey data prior to the trip, which, will include arrival and departure data to the airport along with accompanying baggage items. Further, teaches that the vehicle carrying the passenger from a starting location to an airport will loaded the passenger’s baggage into the vehicle, which, the vehicle will then determine the actual weight of the passenger’s luggage and transmit the actual baggage weight to the airport)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, by incorporating the teachings of a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, since the 
	With respect to the above limitations: while Fokkelman teaches a driver’s vehicle will receive passenger baggage weight information, which, will be transmitted to an airport. However, Shannon and Fokkelman, do not explicitly teach assigning an aerial vehicle based on updated payload data. 
	But, Chen et al. in the analogous art of determining aircraft payloads, teaches assigning an aerial vehicle to a subsequent leg based on the updated payload data. (Paragraph(s) 0037, 0056, and 0058)Chen et al. teaches determining an expected weight of passengers and cargo, which, will be used to then re-determine the updated passenger and cargo weights. Chen et al., further, teaches that once the updated expected weights are determined then the system will determine to reroute passengers and/or cargo. The system is able to then route the passenger through an indirect route to its final destination.  Examiner, respectfully, notes that based on BRI, multiple examples for assigning an aerial vehicle are disclosed in applicant’s specification, paragraph 0058, which, one of those examples state “assigning the aerial vehicle may include rerouting a passenger to a transportation hub associated with the subsequent leg,” which, the above reference discloses)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation 

	Regarding Claim 4, Shannon/Fokkelman/Chen et al., teaches all the limitations as applied to Claim 1.
	However, Shannon/Fokkelman, do not explicitly teach wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting a passenger to a transportation hub associated with the subsequent leg. 
	But, Chen et al. in the analogous art of determining aircraft payloads, teaches wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting a passenger to a transportation hub associated with the subsequent leg. (Paragraph(s) 0037 and 0056)(Chen et al. teaches determining an expected weight of passengers and cargo, which, will be used to then re-determine the updated passenger and cargo weights. Chen et al., further, teaches that once the 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon and a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, by incorporating the teachings of receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce fuel usage during flight by reducing the weight of the aircraft. (Chen et al.: Paragraph 0002)

	Regarding Claim 11
A processor. (Column 22, Lines 34-42); and (Column 23, Lines 33-38)(Shannon teaches a processor)
A memory including instructions that, when executed by the processor, cause the processor to perform actions (Column 22, Lines 34-42); (Column 23, Lines 33-42)(Shannon teaches multiple processors and  memory with instructions used to implement the various steps) comprising: 
Receiving a transportation request. (See, relevant rejection of Claim 1(a))
The transportation request include a starting location, a final destination, and an estimated payload data. (See, relevant rejection of Claim 1(b))
Receiving, during a first leg of the multimodal itinerary, an updated payload data. (See, relevant rejection of Claim 1(c))
Assigning an aerial vehicle to a subsequent leg of the multimodal itinerary based on the updated payload data. (See, relevant rejection of Claim 1(d))

	Regarding Claim 14, Shannon/Fokkelman/Chen et al., teaches all the limitations as applied to Claim 11 and wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting a passenger to a transportation hub associated with the subsequent leg. (See relevant rejection(s) of Claim(s) 4 and 11)

	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and Chen et al. (US 2015/0279217) and further in view of Regan et al. (US 2017/0315014).
	Regarding Claim 2, Shannon/Fokkelman/Chen et al., teaches all the limitations as applied to Claim 1. 
	However, Shannon, doesn’t explicitly teach wherein receiving the updated payload data includes receiving the updated payload data from a load cell associated with a ground transportation used for the first leg of the multimodal itinerary. 
	But, Fokkelman in the analogous art of transmitting passenger baggage weights to an airport, teaches wherein receiving the updated payload data includes receiving the updated payload data associated with a ground transportation used for the first leg of the multimodal itinerary. (Column 6, Lines 35-44); (Column 7, Lines 4-17); and (Column 8, Lines 54-67)(Fokkelman teaches a vehicle carrying a passenger will be able to enter journey data prior to the trip, which, will include arrival and departure data to the airport along with accompanying baggage items. Fokkelman, further, teaches that the vehicle carrying the passenger from a starting location to an airport will loaded the passenger’s baggage into the vehicle, which, the vehicle will then determine the actual weight of the passenger’s luggage and transmit the actual baggage weight to the airport)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an 
	With respect to the above limitation(s): while Fokkelman teaches a vehicle carrying a passenger and cargo is able to determine the weight of the items and then transmit that information to an airport for the second leg of the itinerary. However, Shannon/Fokkelman/Chen et al., do not explicitly teach a land vehicle with a load cell. 
	But, Regan et al. in the analogous art of measuring weight/ center of gravity of vehicles using a load sensor, teaches receiving payload data from a load cell. (Paragraph 0021)(Regan et al. teaches receiving passenger and cargo weight information from a vehicle seat, which, can include load sensors from a vehicle. Regan et al., further, notes that a vehicle can include a land vehicle (i.e., ground transportation), see paragraph 0019)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, 

	Regarding Claim 12, Shannon/Fokkelman/Chen et al./Regan et al., teaches all the limitations as applied to Claim 11 and wherein receiving the updated payload data includes receiving the updated payload data from a load cell associated with a ground transportation used for the first leg of the multimodal itinerary. (See, relevant rejection(s) of Claim(s) 2 and 11)

	Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and Chen et al. (US 2015/0279217) and further in view of Moravek et al. (US 10,304,344).
	Regarding Claim 3, Shannon/Fokkelman/Chen et al., teaches all the limitations as applied to Claim 1.
wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting an aerial vehicle to a transportation hub associated with the subsequent leg. 
	But, Moravek et al. in the analogous art of diverting an airline based on weight, teaches wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting an aerial vehicle to a transportation hub associated with the subsequent leg. (Column 9, Lines 9-27); (Column 13, Lines 44-55 and 61-67); and (Column 14, Lines 2-20 and 35-44)(Moravek et al. teaches adjusting an airline route to a diversion airport (i.e., transportation hub). The system will calculate an estimated amount fuel with the initial route and determine if the airplane landing weight is less than the maximum safe landing weight taking into account cargo weight. The system will then divert the airplane to the diversion airport for landing)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, and receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., by incorporating the teachings of rerouting an airplane to a diversion airport based on landing weight reaching a threshold 

	Regarding Claim 13, Shannon/Fokkelman/Chen et al./Moravek et al., teaches all the limitations as applied to Claim 11 and wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting an aerial vehicle to a transportation hub associated with the subsequent leg. (See relevant rejection(s) of Claim(s) 3 and 11)

	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and Chen et al. (US 2015/0279217) and further in view of Fuscone et al. (US 2015/0241295).
	Regarding Claim 5, Shannon/Fokkelman/Chen et al., teaches all the limitations as applied to Claim 1.
	However, Shannon/Fokkelman/Chen et al., doesn’t explicitly teach generating seat assignment data based on the updated payload data, the seat assignment data indicating an assigned seat in the aerial vehicle for a passenger that travels along the first leg of the multimodal itinerary.
	But, Fuscone et al. in the analogous art of assigning passengers to seats based on weight, teaches generating seat assignment data based on the updated payload data, the seat assignment data indicating an assigned seat in the aerial vehicle for a passenger that travels along the first leg of the multimodal itinerary. (Paragraph(s) 0062 and 0065-0066)(Fuscone et al. teaches that an aircraft system that is able to take into account estimated and an actual weight of a passenger and their hand luggage. The system will then allocate the passenger to a seat based on the passenger and hand baggage weight. Examiner, respectfully, notes that the system is able to calculate an estimated weight and an actual weight, see paragraph(s) 0051 and 0055) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, and receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al by incorporating the teachings of determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help maintain aircraft safety standards. (Fuscone et al.: Paragraph 0002)

Regarding Claim 15, Shannon/Fokkelman/Chen et al./Fuscone et al., teaches all the limitations as applied to Claim 11 and wherein the actions further comprise generating seat assignment data based on the updated payload data, the seat assignment data indicating an assigned seat in the aerial vehicle for a passenger that travels along the first leg of the multimodal itinerary. (See, relevant rejection of Claim(s) 5 and 11)

	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and Chen et al. (US 2015/0279217) and further in view of Tschechne (US 2020/0242721).
	Regarding Claim 6, Shannon/Fokkelman/Chen et al., teaches all the limitations as applied to Claim 1.
	However, Shannon/Fokkelman/Chen et al., doesn’t explicitly teach generating compartment assignment data based on the updated payload data, the compartment assignment data indicative of an assigned compartment in the aerial vehicle for luggage that travels along the first leg of the multimodal itinerary.
	But, Tschechne in the analogous art of optimizing loads within an aircraft cabin, teaches generating compartment assignment data based on the updated payload data, the compartment assignment data indicative of an assigned compartment in the aerial vehicle for luggage that travels along the first leg of the multimodal itinerary. (Paragraph(s) 0012, 0023, 0026-0027)(Tschechne teaches a passenger can provide the dimensions of their pieces of luggage such as the height, depth and/or width 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, and receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al by incorporating the teachings of a passenger providing luggage dimensions, which, the system will compare the dimensions to other factors in order to determine a compartment/space for the passenger to place their luggage on the aircraft of Tschechne, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help optimize luggage compartment storage. (Tschechne: Paragraph 0002)

	Regarding Claim 16, Shannon/Fokkelman/Chen et al./Tschechne, teaches all the limitations as applied to Claim 11 and wherein the actions further comprise Claim(s) 6 and 11)

	Claim(s) 7-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and Chen et al. (US 2015/0279217) and further in view of Fuscone et al. (US 2015/0241295) and further in view of Bolukbasi et al. (US 2017/0106981) and further in view of “You Can Be Too Skinny To Fly the F-35,” By Eric Tegler, November, 3, 2015, (hereinafter Skinny).
	Regarding Claim 7, Shannon/Fokkelman/Chen et al., teaches all the limitations as applied to Claim 1. 
	However, Shannon/Fokkelman/Chen et al., do not explicitly teach 
Assigning a seat of the aerial vehicle to a passenger.
Receiving seat data for the seat, the seat data including a specific weight to achieve a specific stroke for the seat. 
Identifying an attachment to be added to or removed from the seat using a combined weight of the updated payload and a weight of the attachment so that the combined weight is within a predefined range of the specific weight to achieve the specific stroke. 
Adding or removing the attachment from the seat. 
assigning a seat of the aerial vehicle to a passenger. (Paragraph(s) 0051-0052, 0055, and 0065-0066)(Fuscone et al. (US 2015/0241295) teaches a system that is able to determine an estimated and/or actual payload weight for each adult and child passenger. The system will then determine seats/zones which a passenger should be assigned based on passenger and luggage weight)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, and receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al by incorporating the teachings of determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help maintain aircraft safety standards. (Fuscone et al.: Paragraph 0002)
	With respect to the above limitation(s): while Fuscone et al. teaches determining passengers and cargo weights, which, the system will then assign passengers to certain 
	But, Bolukbasi et al. in the analogous art of seat stroke, teaches receiving seat data for the seat, the seat data including a specific weight to achieve a specific stroke for the seat. (Paragraph 0059-0064)(Bolukbasi teaches that a weight of an occupant of a seat can be measured by a load cell. The system will then determine the stroke load for the occupant’s seat based on the occupant’s weight from the load cell) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., and determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., by incorporating the teachings of determining a seat stroke based on passenger weight of Bolukbasi et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference 
	With respect to the above limitation(s): while Bolukbasi et al. teaches receiving the weight of a passenger from a load cell attached to a seat, which, will then determine the stroke load for that occupants seat. However, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al., do not explicitly teach determining an attachment to be added to a seat. 
	But, Skinny in the analogous art of aircrafts, teaches 
Identifying an attachment to be added to or removed from the seat using a combined weight of the updated payload and a weight of the attachment so that the combined weight is within a predefined range of the specific weight to achieve the specific stroke. (Page 2, “Interestingly, the weight,”); and (Page 3, “The pause allows the seat)(Skinny teaches that an aircraft will allow certain sized pilots to fly the F-35. Skinny, further, teaches that pilots who weigh less than 136 pounds cannot fly the F-35, if it is determined that the pilot is above that weight threshold then the pilot will be equipped with a helmet as long as the helmet is within a certain weight range and a head mount will placed in the aircraft to protect the pilots head. Examiner, respectfully, notes that the helmet will be attached to the pilots person, which, the pilot is attached to the seat thus since the helmet is a part of the person it is a part of the seat. Examiner, further, respectfully notes that, the limitation “so that,” (emphasis added) is intended use language, therefore, as long as the “identifying an attachment to be added to or removed from the seat using a combined weight of the updated payload and a weight of the attachment,” will meet the claim limitation.)
Adding or removing the attachment from the seat. (Page 3, “Martin-Baker is reportedly also,”)(Skinny teaches that the a mount head support panel will be attached)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., and determining a seat stroke based on passenger weight of Bolukbasi et al., by incorporating the teachings of determining an attachment to be added to a seat based on weight of the occupant and the attachment of Skinny, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce flight injury. (Skinny: Page 3, “The probability of injury….”)
	Regarding Claim 8, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 7.
	However, Shannon, doesn’t explicitly teach 
Receiving an actual weight the payload. 
Confirming the attachment to be added to or removed from the seat based on the actual weight of the payload. 
	But, Fokkelman in the analogous art of transmitting passenger baggage weights to an airport, teaches receiving an actual weight the payload. (Column 6, Lines 35-44); (Column 7, Lines 4-17); and (Column 8, Lines 54-67)(Fokkelman teaches a vehicle carrying a passenger will be able to enter journey data prior to the trip, which, will include arrival and departure data to the airport along with accompanying baggage items. Further, teaches that the vehicle carrying the passenger from a starting location to an airport will loaded the passenger’s baggage into the vehicle, which, the vehicle will then determine the actual weight of the passenger’s luggage and transmit the actual baggage weight to the airport)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, by incorporating the teachings of a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, since the claimed invention is merely providing some teaching, suggestion, or motivation in the 
	With respect to the above limitation(s): while Fokkelman teaches determining an actual weight of the passenger’s luggage. However, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al., do not explicitly teach confirming an attachment to be added based on an actual weight. 
	But, Skinny in the analogues art of aircrafts, teaches confirming the attachment to be added to or removed from the seat based on the actual weight of the payload. Page 2, “Interestingly, the weight,”); and (Page 3, “The pause allows the seat)(Skinny teaches that an aircraft will allow certain sized pilots to fly the F-35. Skinny, further, teaches that pilots who weigh less than 136 pounds cannot fly the F-35, if it is determined that the pilot is above that weight threshold then the pilot will be equipped with a helmet as long as the helmet is within a certain weight range and a head mount to protect the pilots head and once the mount is attached the military will then remove the weight restrictions for the pilots (i.e., confirming an attachment has been added))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be 

	Regarding Claim 9, Shannon/Fokkelman/Chen et al./Fuscone et al., teaches all the limitations as applied to Claim 8.
	However, Shannon/Fokkelman/Chen et al./Fuscone et al., do not explicitly teach wherein receive the actual weight comprises: 
Receiving the actual weight from a load cell attached to the seat of the VTOL vehicle; or 
Receiving the actual weight from a load cell attached to a floor panel of the VTOL vehicle.
	But, Bolukbasi et al. in the analogous art of seat stroke, teaches receiving the actual weight from a load cell attached to the seat of the VTOL vehicle. (Paragraph 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., and determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., by incorporating the teachings of determining a passenger weight using a load cell within a rotorcraft of Bolukbasi et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine an effective weight, which, is more effective in tailoring the stroke load for an occupant. (Bolukbasi et al: Paragraph 0075)

Regarding Claim 17, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny , teaches all the limitations as applied to Claim 11 and wherein the actions further comprise:
Assigning a seat of the aerial vehicle to a passenger. (See, relevant rejection(s) of Claim 7(a) and 11)
Receiving seat data for the seat, the seat data including a specific weight to achieve a specific stroke for the seat. (See, relevant rejection(s) of Claim 7(b) and 11)

	Regarding Claim 18, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny , teaches all the limitations as applied to Claim 17 and wherein the actions further comprise:
Receiving an actual weight for the passenger. (See, relevant rejection(s) of Claim 8(a) and 17)
Confirming the attachment to be added to or removed from the seat based on the actual weight of the passenger. (See, relevant rejection(s) of Claim 8(b) and 17)

	Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and Chen et al. (US 2015/0279217) and further in view of Fuscone et al. (US 2015/0241295) and Bolukbasi et al. (US 2017/0106981) and further in view of “You Can Be Too Skinny To .
	Regarding Claim 10, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 7.
	However, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, do not explicitly teaches verifying the passenger sits in the seat. 
	But, Hathaway in the analogous art of aircrafts, teaches verifying the passenger sits in the seat. (Paragraph 0032)(Hathaway teaches that cabin crew are able to confirm that all passengers are sitting in their assigned seats, which, the system can also calculate the weight and balance of the aircraft)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., determining a seat stroke based on passenger weight of Bolukbasi et al., and  determining an attachment to be added to a seat based on weight of the occupant and the attachment, which, the military will lift the restrictions 

	Regarding Claim 19, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny/Hathaway, all the limitations as applied to Claim 17 and wherein the actions further comprise verifying the passenger sits in the seat. (See, relevant rejection(s) of Claim 10 and 17)

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and Chen et al. (US 2015/0279217) and Fuscone et al. (US 2015/0241295) and Bolukbasi et al. (US 2017/0106981) and “You Can Be Too Skinny To Fly the F-35,” By Eric Tegler, November, 3, 2015, (hereinafter Skinny), as applied to Claim 17, and further in view of Tschechne (US 2020/0242721).
	Regarding Claim 20, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 17.
	However, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, do not explicitly teach wherein the actions further comprise: 
Receiving an estimated volume of luggage belonging to the passenger. 
Assigning a location for the luggage based on the estimated volume to assign the location.
Receiving an actual volume for the luggage.
Confirming the luggage fits in the location within the aerial vehicle based on the actual volume. 
	But, Tschechne in the analogous art of optimizing loads within an aircraft cabin, teaches wherein the actions further comprise: 
Receiving an estimated volume of luggage belonging to the passenger. (Paragraph 0018)(Tschechne teaches a passenger will take an image of their piece of luggage, which, the dimensions of the piece of luggage will be determined) 
Assigning a location for the luggage based on the estimated volume to assign the location. (Paragraph(s) 0023 and 0027)(Tschechne teaches that the dimensions of the luggage are compared with the free volume of the luggage compartments, which, the system will assign a luggage compartment that has free volume space to the passenger) 
Receiving an actual volume for the luggage. (Paragraph 0021)(Tschechne the system will allow the passenger to identify the actual dimensions if the comparison of the image is not successful) 
Confirming the luggage fits in the location within the aerial vehicle based on the actual volume. (Paragraph(s) 0024-0025 and 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., determining a seat stroke based on passenger weight of Bolukbasi et al., and determining an attachment to be added to a seat based on weight of the occupant and the attachment, which, the military will lift the restrictions once the attachment is added of Skinny, by incorporating the teachings of a passenger providing luggage dimensions, which, the system will compare the dimensions to other factors in order to determine a compartment/space for the passenger to place their luggage on the aircraft of Tschechne, since the claimed invention is merely providing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“A new safety system for eVTOLs uses specialized airbags, a balloon-integrated parachute, and even retro rockets,” Transportup: The Latest News for Aerial Mobility, September, 26, 2018, (hereinafter: AVCP). AVCP teaches an eVTOL with a structural design and ‘stroke seats’ that will help cushion passengers against impact.
“This is Uber’s plan to deliver on flying ‘cars’,” Megan Rose Dickey, Techcrunch, February, 10, 2018, (hereinafter Uber). Uber teaches a VTOL air travel services, which, allows a user to enter a destination and UberAir will then tell the occupant where the closest skyport is located.
“How Uber is getting flying cars off the ground,” Claire Reilly, September, 25, 2018, (hereinafter Cars). Cars teaches a multimodal transportation network that will include a full trip that will start with an Uber car that will drop a passenger off at a Skyport to take an UberAir flight across the city
Savian et al. (US 2019/0005441). Savian et al. teaches that baggage dimensions can be determined, which, airline personnel will assign a passengers baggage to a specific storage bin, see paragraph 0051. 
Weigl (US 2003/0052799). Weigl teaches determining a pilot’s weight based on a seat sensor. The system will then take the measured and compare it to the stored weight of the pilot, which, will be used to determine if the pilot is within a tolerance range in order to determine if the aircraft system should be deactivated, see paragraph(s) 0023-0025. 
Ma (US 2017/0197710). Ma teaches a VTOL aircraft transportation service. Ma, further, teaches that the VTOL aircraft is able to pick up a passenger and drop the passenger off at a departure location based on the passenger’s transportation request, as taught in paragraph(s) 0061-0063 and 0065. 
Nance (US 2017/0116617). Nance teaches determining aircraft weight based on determining the weight of passengers and passengers carry-on items. 
Evans (US 10,207,805). Evans teaches a drone carrier pod for delivering a passenger to a destination. Evans, further, teaches that passengers will be processed their a check-in terminal, which, a pod will be assigned to a passenger and the pod will carry the passenger from a pick-up location to a destination location, as taught in Column 12, Lines 24-59. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628